Citation Nr: 0515994	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03-34 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.  

2.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left ankle, currently rated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and F. S. 



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1942 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination the 
Department of Veterans Affairs (VA) regional office (RO) in 
Newark, New Jersey which granted an increased rating for PTSD 
from 30 percent to 50 percent, and denied an increased rating 
for residuals of a gunshot wound to the left ankle, currently 
rated at 20 percent.

The veteran appeared at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in December 2004.  

At the time of the hearing the veteran submitted additional 
evidence and the appropriate waiver to allow the Board to 
review the medical evidence in the first instance.  

The issue of an increased evaluation for residuals of a 
gunshot wound to the left ankle is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDING OF FACT

The veteran's PTSD symptoms result in depression affecting 
the ability to function independently, appropriately and 
effectively; spatial disorientation; and difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting).


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the July 2002 
rating determination, the September 2003 statement of the 
case, the April 2004 supplemental statement of the case, and 
March 2004 VCAA letter, have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in the statement and 
supplemental statement of the case and in the VCAA letter the 
appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the March 2004 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly asked to identify any source of 
evidence and advised that VA would assist in requesting such 
evidence.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

In this case, the RO's July 2002 decision came before 
notification of the veteran's rights under the VCAA.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error.  After the 
rating action on appeal was promulgated, the RO provided 
notice to the claimant in March 2004 regarding what 
information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence 
would be obtained by VA, and the need for the claimant to 
submit any evidence in his or her possession that pertained 
to the claim.  The veteran appeared at a hearing and 
submitted new evidence after receiving notification of his 
rights under the VCAA.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on this claim has been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded several VA examinations in connection with his 
claim.  The requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  Significantly, no additional pertinent evidence has 
been identified by the appellant as relevant to the issues on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.

Entitlement to an increased rating for PTSD

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

PTSD is rated under Code 9411, which provides that a 50 
percent evaluation is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 
38 C.F.R. §§ 4.125(a), 4.130 (2002).  GAF scores ranging 
between 81 and 90 reflect absent or minimal symptoms (e.g., 
mild anxiety before an exam), good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns, (e.g., an occasional 
argument with family members).  Scores ranging between 71 to 
80 reflect symptoms that are transient and expectable 
reactions by psychosocial stressors (e.g., difficulty 
concentrating after family argument, no more than slight 
impairment in social, occupational, or school functioning).  
Scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of between 31 and 40 
contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).

In April 2002, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported having 
nightmares and flashbacks.  He stated that he was 
hypervigilant and that he startled easily.  The veteran 
indicated that he was retired and that he used to be a mail 
carrier for the Untied States Postal Service.  He noted that 
he had gotten along with the people with whom he worked.  The 
veteran had been married for 50 years when his wife passed 
away in 1991.  He had a good relationship with his children.  
He lived alone and had one lady friend.  He also had a few 
friends at church and occasionally talked to his brother and 
sister.  

Mental status examination revealed he was casually dressed 
and cooperative.  His mood was neutral and his affect was 
appropriate.  His speech was normal and there were no 
perceptual problems.  His thought processes and content were 
normal.  There was no homicidal or suicidal ideation.  He was 
oriented to time, person, and place.  His memory was one out 
of three.  He was able to do serial sevens.  His insight, 
judgement and impulse control was reported as fair.  Recent 
stressful life events included his medical problems.  

The veteran spent most of his time in his house.  He did 
chores around the house.  He socialized mainly with his lady 
friend and with a few friends from church.  A diagnosis of 
PTSD was rendered.  The examiner assigned a GAF score of 50 
and stated that the veteran had moderate symptoms.  

In an October 2003 letter, the veteran's treating VA 
physician stated that the veteran's primary psychiatric 
symptoms included flashbacks, insomnia, nightmares, 
isolation, hypervigilance, and irritability.  He noted that 
the death of the veteran's spouse and struggles with prostate 
cancer and heart disease had significantly eroded his coping 
mechanisms, allowing severe PTSD symptoms to surface.  He 
indicated that it was quite clear that from the veteran's 
history of exposure to traumatic combat situations and his 
clinical examination that he suffered from medical conditions 
and PTSD to the point that he was unemployable.  

At the time of a December 2003 VA examination, the veteran 
reported nightmares and bad dreams.  He was hypervigilant and 
startled with loud noises.  The veteran often had these 
symptoms.  They were mild to moderate in nature and he had 
had them for many years.  The veteran was noted to have been 
married for many years.  He had a good relationship with his 
two children.  He lived alone and had a lady friend.  He also 
had some close friends at church.  He spent most of his time 
alone.  

Mental status examination revealed that he was dressed very 
casually.  He was cooperative and his mood was neutral.  His 
speech was normal and there were no perceptual problems.  
Thought process and content were normal.  There was no 
suicidal or homicidal ideation.  He was oriented to person, 
place, and time.  Insight, judgement, and impulse control 
were described as fair.  

The examiner noted that the veteran had a productive work 
history and appeared to have a supportive social history.  A 
diagnosis of PTSD was rendered.  The examiner assigned a GAF 
score of 60 and noted that the veteran had mild to moderate 
symptoms.  He indicated that the veteran's psychiatric 
problems did not prevent him from getting employment.  

At the time of a March 2004 VA examination, the veteran 
reported having nightmares and bad dreams.  He was 
hypervigilant and startled at loud noises.  He indicated that 
he had these symptoms all of the time and that they were of 
moderate intensity.  The veteran stated that he used to work 
in the post office and that he had done his job.  He had a 
good relationship with his children.  He also had a lady 
friend and talked to his neighbors.  

Mental status examination revealed that the veteran was 
casually dressed.  He was cooperative and his mood was 
neutral.  His affect was appropriate and his speech was 
normal.  There were no perceptual problems.  Thought process 
and thought content were normal.  There was no suicidal or 
homicidal ideation.  The veteran was oriented to time, place, 
and person.  Insight, judgement, and impulse control were 
described as fair.  The examiner noted that the veteran had a 
productive work history and a supportive social network.  An 
Axis I diagnosis of PTSD was rendered.  A GAF score of 55 was 
assigned, with the examiner stating that the veteran had 
moderate symptoms.  The examiner indicated that the veteran's 
psychiatric problems did not prevent him from getting 
employment.  

In a November 2004 letter, Justine Kent, M.D., indicated that 
the veteran had been at the Rehabilitation Institute of 
Morristown Memorial Hospital where he was admitted for 
rehabilitation following a surgical craniotomy for removal of 
a glioblastoma.  She stated that it was her opinion that the 
veteran did not currently have sufficient decision-making 
capacity regarding his need for medical follow-up care and 
supervised living arrangements upon discharge, due to memory 
and cognitive deficits consistent with mild dementia.  

In a December 2004 letter, S. Buchan, M D., indicated that he 
had known the veteran for the past 12 years through contact 
with his daughter.  He stated that he noticed a change in the 
veteran's demeanor about one year ago.  He noted that 
following the veteran's visit to France to receive the French 
Legion of Honor Award, the veteran became quiet, withdrawn, 
tearful, and constantly apologetic.  He indicated that when 
he saw the veteran on December 14, 2004, he began to talk 
about D Day as it were happening at the time of the visit.  
He was agitated, crying, and wringing his hands like a child.  
He noted that the veteran stated that he was consumed by the 
Award ceremony and could not get out of his thoughts about 
what happened on D Day.  Dr. Buchan stated that the veteran 
remained agitated and that his voice cracked and he became 
obsessed about his thoughts during the interview.  Dr. Buchan 
indicated that it was his opinion that the veteran had 
chronic severe PTSD which was manifested by visual, auditory, 
and olfactory flashbacks; severe survival guilt; depression; 
anxiety; and obsessional thoughts.  He noted that all of the 
above had been repressed for decades until his recent visit 
to France and psychiatric treatment, which brought his 
repressed memories to the forefront.  Dr. Buchan stated that 
it was his opinion that the veteran was 100 percent disabled 
due to his PTSD.  He noted that the veteran was not 
employable even if he was of working age.  

At the time of his personal hearing, the veteran indicated 
that he was receiving treatment the Fort Dix VA Hospital.  
The veteran's son-in-law testified that the veteran had 
really begun to open up over the last several years and tell 
a lot of stories about his period of service.  He noted that 
the trip to Normandy was a really traumatic event for the 
veteran.  

The Board finds that the criteria for a 70 percent disability 
rating have been met.  While the veteran has not met all the 
symptoms for a 70 percent disability evaluation, the Board 
notes that, at the time of his April 2002 VA examination, the 
veteran was found to have a GAF score of 50.  As noted above, 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Moreover, in his October 2003 letter, the 
veteran's treating physician noted that the veteran had 
severe PTSD symptoms, including flashbacks, nightmares, 
insomnia, isolation, hypervigilance, and irritability.  The 
Board is aware of the December 2003 VA examiner's finding 
that the veteran had mild to moderate symptoms of PTSD, while 
assigning a GAF score of 60, and the March 2004 VA's findings 
finding of moderate PTSD symptoms, while assigning a GAF 
score of 55.

However, in his December 2004 report, Dr. Buchan indicated 
that he had known the veteran for the past twelve years and 
that the veteran had chronic severe PTSD which was manifested 
by visual, auditory, and olfactory flashbacks; severe 
survival guilt; depression; anxiety; and obsessional 
thoughts.  He noted that all of the above had been repressed 
for decades until his recent visit to France and psychiatric 
treatment, which brought his repressed memories to the 
forefront.  

In accordance with 38 C.F.R. § 4.7, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  The Board 
finds that the criteria for a 70 percent disability 
evaluation are more closely approximated.  

The criteria for a 100 percent evaluation, the next higher 
evaluation, have not been met, as the veteran as not been 
shown to have gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, or own name as a result of his 
PTSD.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in frequent periods 
of hospitalization.  As to the question of unemployability, 
the Board notes that the VA examiners have found that the 
veteran is not unemployable as a result of his PTSD.  
Moreover, the veteran did not retire form the Post Office as 
a result of a disability.  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 70 percent rating for PTSD is granted 
subject to regulations governing monetary benefits.  


REMAND

At the veteran's December 2004 hearing, his representative 
argued that the objective medical findings made at the time 
of the March 2004 VA examination were insufficient to rate 
the veteran's gunshot wound residuals.  Both the veteran and 
his representative requested that an additional VA 
examination be performed if the benefit could not be granted 
based upon the current evidence of record.  

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report, or if 
the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes."  38 C.F.R. § 4.2.  See 
Goss v. Brown, 9 Vet. App. 109, 114 (1996).

The veteran is hereby informed of the need to submit all 
pertinent evidence he may have in his possession.  

Accordingly, this matter is REMANDED for the following:

1.	The RO should schedule the veteran for 
a VA
orthopedic examination to determine the 
nature and severity of his residuals of a 
gunshot wound to the left ankle.  All 
indicated tests and studies, including x-
rays and ranges of motion reported in 
degrees of arc, should be performed and 
all findings should be reported in 
detail.  The claims folder must be made 
available to the examiner for review.

The examiner is requested to comment on 
the absence or presence of the following:  
Ragged, depressed and adherent scars 
indicating wide damage to muscle groups 
in missile track; palpation shows loss of 
deep fascia or muscle substance, or soft 
flabby muscles in wound area; muscles 
swell and harden abnormally in 
contraction; tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function; X-ray evidence of 
minute multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile; 
diminished muscle excitability to pulsed 
electrical current in electrodiagnostic 
tests; visible or measurable atrophy; 
adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not 
in the track of the missile; induration 
or atrophy of an entire muscle following 
simple piercing by a projectile.  

The examiner is also requested to render 
an opinion as to whether the impairment 
resulting from the gunshot wound is 
moderate, moderately severe, or severe, 
and to provide a complete detailed 
rationale for each opinion that is 
rendered.  

2.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.






	                     
______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


